DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 06/19/2020. Claims 1-19 are presented in the case. Claims 1, 16, 18 and 19 are independent claims.

Priority
Applicant's claim for the benefit of Swedish Application No. 1950758-1, filed June 19, 2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, the phrase "such as" renders each claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more.
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites
determining a gaze convergence distance of the user; (mental process)
obtaining a spatial representation of at least a part of a field of view of the user; (mental process)
obtaining depth data for at least a part of the spatial representation; (mental process)
determining saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data; and (mental process)

The claimed concept is a method of determining a refined gaze point of a user based on obtaining various data directed to “Mental Process” grouping. Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The claim does not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein determining saliency data for the spatial representation comprises:

determining saliency data for the first depth region of the spatial representation. (mental process)

Claim 3. The method of claim 1, wherein determining saliency data for the spatial representation comprises:
identifying a second depth region of the spatial representation corresponding to obtained depth data outside the predetermined range including the gaze convergence distance; and (mental process)
refraining from determining saliency data for the second depth region of the spatial representation. (mental process)

Claim 4. The method of claim 1, wherein determining a refined gaze point comprises:
determining the refined gaze point of the user as a point corresponding to a highest saliency according to the determined saliency data. (mental process)

Claim 5. The method of claim 1, wherein determining saliency data comprises:
determining first saliency data for the spatial representation based on visual saliency; (mental process)

determining saliency data based on the first saliency data and the second saliency data. (mental process)

Claim 6. The method of claim 1, further comprising:
determining a new gaze convergence distance of the user; (mental process)
determining new saliency data for the spatial representation based on the new gaze convergence distance; and (mental process)
determining a refined new gaze point of the user based on the new saliency data. (mental process)

Claim 7. The method of claim 1, further comprising:
determining a plurality of gaze points of the user; and (mental process)
identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user. (mental process)

Claim 8. The method of claim 7, wherein determining saliency data comprises:
determining saliency data for the identified cropped region of the spatial representation. (mental process)

Claim 9. The method of claim 7, further comprising:


Claim 10. The method of claim 7, wherein obtaining depth data comprises:
obtaining depth data for the identified cropped region of the spatial representation. (mental process)

Claim 11. The method of claim 2, further comprising:
determining at least a second gaze convergence distance of the user, 
wherein the first depth region of the spatial representation is identified corresponding to obtained depth data within a range based on said determined gaze convergence distance and the determined at least second gaze convergence distance of the user. (mental process)

Claim 12. The method of claim 7, further comprising:
determining a new gaze point of the user; (mental process)
on condition that the determined new gaze point is within the identified cropped region, identifying a new cropped region being the same as the identified cropped region; or (mental process)
on condition that the determined new gaze point is outside the identified cropped region, identifying a new cropped region including the determined new gaze point and being different from the identified cropped region. (mental process)

determining if the user is fixating or saccading; (mental process)
on condition the user is fixating, determining a refined gaze point; and (mental process)
on condition the user is saccading, refraining from determining a refined gaze point. (mental process)

Claim 14. The method of claim 7, wherein consecutive gaze points of the user are determined in consecutive time intervals, respectively, further comprising, for each time interval:
determining if the user is in smooth pursuit; and (mental process)
on condition the user is in smooth pursuit, identifying consecutive cropped regions including the consecutive gaze points, respectively, such that the identified consecutive cropped regions follow the smooth pursuit. (mental process)

Claim 15. The method of claim 1, wherein the spatial representation is an image. (data description)

Same conclusion for independent claims 16, 18, 19 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not 
Thus, claims 1-19 are not patent eligible.

Claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.
Claim 18 recites a computer program product comprising instructions. The claim discloses software with no readable medium on which to run. Computer programs claimed as computer listings per se i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim limitation recites “A carrier comprising a computer program according to claim 18, wherein the carrier is one of an electronic signal, optical signal, radio signal, and a computer readable storage medium”. Signals are directed to a non-statutory subject matter. In 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorn et. al. (hereinafter Thorn), US 20160291690 A1.

Regarding independent claim 1, Thorn teaches a method in an eye tracking system for determining a refined gaze point of a user ([0006] discloses an eye tracking equipment identifies a point of interest in the field of view based on heat map data and saliency map data) comprising:
determining a gaze convergence distance of the user (Fig. 4, 31, 32; [0069]-[0070] discloses gaze tracking is performed to track an eye gaze direction of one eye or both eyes of a user. A convergence point of the eye gaze directions of both eyes (i.e. a gaze convergence distance of the user) may be determined. Heat map data are computed from the information collected by the gaze tracking device);
discloses saliency of features in a field of view of the user may be determined. To determine the saliency, an image overlapping with the field of view of the user may be captured and analyzed);
obtaining depth data for at least a part of the spatial representation (Fig. 4, 34; [0072] describes the saliency map data may be computed, for example, by any one or any combination of multi-scale contrast, center-surround histogram, color saliency detection, depth of field classification, spectral residual approach, global contrast based techniques, context-aware saliency map computation or other techniques);
determining saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data (Fig. 4, 35; [0073] discloses the heat map data and the saliency map data are combined); and
determining a refined gaze point of the user based on the determined saliency data (Fig. 4, 35; [0073] discloses one or several points of interest may be identified which correspond to the one most likely or the several most likely points and directions for the user's gaze).

Regarding dependent claim 2, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches 
wherein determining saliency data for the spatial representation comprises:
identifying a first depth region of the spatial representation corresponding to obtained depth data within a predetermined range including the determined gaze convergence distance (Fig. 5; [0075]-[0077] describes saliency map data may be determined from a captured image. The saliency map data may indicate the regions representing objects 41-43); and
determining saliency data for the first depth region of the spatial representation (Fig. 6; [0080]-[0081] illustrates the heat map data may comprise the pixel values of the plurality of pixels of the heat map 50. The heat map data provide information on regions 51-54 at which the user has been gazing; Fig. 7; [0083]-[0086] illustrates an exemplary saliency map 60. The saliency map 60 may comprise a plurality of pixels, and the saliency map data may comprise the pixel values of the plurality of pixels of the saliency map 60. The saliency map data may provide information on regions 61-64 in which objects which are likely to draw the user's attention are located. The saliency map data and the information on the regions 61-64 may be determined based on any one or any combination of multi-scale contrast, center-surround histogram, color saliency detection, depth of field classification, spectral residual approach, global contrast based techniques, context-aware saliency map computation or other techniques).

Regarding dependent claim 3, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches 
identifying a second depth region of the spatial representation corresponding to obtained depth data outside the predetermined range including the gaze convergence distance ([Fig. 6, 51, 52; [0081] discloses the fraction of time for which the user has been gazing in the respective regions is indicated by the spacing between the hatched lines. The fraction of time for which the user has been gazing into areas 51, 52 which surround the objects 41, 42 and correspond to object 43, respectively, is less than the fraction of time the user has been gazing at areas 53, 54 which correspond to objects 41, 42; Fig. 7, 61, 63; [0085] illustrates the pixel values of the saliency map 60, are indicated by the spacing of the hatched lines); and
refraining from determining saliency data for the second depth region of the spatial representation ([0011] discloses the saliency map data does not need to be generated for the full field of view of the user, but may be generated for a specific portion of the field of view).

Regarding dependent claim 4, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches
wherein determining a refined gaze point comprises:
determining the refined gaze point of the user as a point corresponding to a highest saliency according to the determined saliency data (Fig. 7, 64; [0085]-[0086] discloses by combining the heat map data with the saliency map data, it becomes possible to more reliably determine the region which corresponds to the most probable point of interest. The region 64 is the region having the highest pixel values in the saliency map. The region 64 is identified to be the most probable point of interest).

Regarding dependent claim 5, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn teaches
wherein determining saliency data comprises:
determining first saliency data for the spatial representation based on visual saliency (Fig. 4, 33; [0071] discloses saliency of features in a field of view of the user may be determined. To determine the saliency, an image overlapping with the field of view of the user may be captured and analyzed);
determining second saliency data for the spatial representation based on the determined gaze convergence distance and the obtained depth data (Fig. 4, 31, 32; [0069]-[0070] discloses gaze tracking is performed to track an eye gaze direction of one eye or both eyes of a user. A convergence point of the eye gaze directions of both eyes (i.e. a gaze convergence distance of the user) may be determined. Heat map data are computed from the information collected by the gaze tracking device); and
determining saliency data based on the first saliency data and the second saliency data (Fig. 4, 35; [0073] discloses the heat map data and the saliency map data are combined).

Regarding dependent claim 6, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn teaches
determining a new gaze convergence distance of the user (Fig. 4, 31; [0069] discloses the eye gaze direction may be tracked in a time interval to obtain statistics on preferred gaze directions which the user has been looking at more frequently than other gaze directions. The eye gaze direction may be recorded for a plurality of times in a time interval; Fig. 4, 31, 32; [0069]-[0070] discloses gaze tracking is performed to track an eye gaze direction of one eye or both eyes of a user. A convergence point of the eye gaze directions of both eyes (i.e. a gaze convergence distance of the user) may be determined);
Heat map data are computed from the information collected by the gaze tracking device); and
determining a refined new gaze point of the user based on the new saliency data (Fig. 4, 35; [0073] discloses one or several points of interest may be identified which correspond to the one most likely or the several most likely points and directions for the user's gaze).

Regarding dependent claim 15, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn further teaches wherein the spatial representation is an image (Fig. 5; [0075] describes an image captured by the image capturing device may be displayed on the display).

Regarding independent claim 16, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Thorn further teaches a head mounted device for determining a gaze point of a user ([0009] discloses a portable electronic equipment according to an embodiment comprises a gaze tracking device configured to track an eye gaze direction of a user in a time interval. The portable electronic equipment comprises a processing device which is coupled to the gaze tracking device. The processing device is configured to generate heat map data for the eye gaze direction. The processing device is configured to generate saliency map data for a field of view of the user. The processing device is configured to identify at least one point of interest in the field of view based on both the heat map data and the saliency map data; Fig. 9; [0090] discloses the portable electronic equipment 81 is a head-mounted device) comprising a processor (Fig. 3, 15; [0055]) and a memory (Fig. 3, 6; [0063]), said memory containing instructions executable by said processor, whereby said head mounted device is operative to perform the method of claim 1 ([0055]; [0107]).

Regarding dependent claim 17, Thorn teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Thorn further teaches the head mounted device further comprising one of a transparent display and a non-transparent display (Fig. 9, 85; [0091] discloses the portable electronic equipment 81 may comprise an optical output device 84 configured to display graphical elements on a surface 85. The surface 85 may be configured to allow a user to see a real-word environment through the surface 85. Alternatively or additionally, the surface 85 may comprise a display which is controlled by the processing device 4).

Regarding independent claim 18, it is a computer program claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 7-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn as applied in claim 1, in view of Yuan, US 20140306883 A1.

Regarding dependent claim 7, Thorn teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Thorn does not explicitly disclose
determining a plurality of gaze points of the user; and
identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user.
However, in the same field of endeavor, Yuan teaches 
determining a plurality of gaze points of the user (Fig. 2; Fig. 4A, S42; [0045] discloses after the image of the object 210 is initially displayed, step S42 obtains data points of the tracked eye gaze from the eye tracking device 110. The eye tracking device 110 may be configured to calculate these data points as coordinates of the gaze locations (e.g., x and y coordinates) of the observer's eyes 200 with respect to the viewing area 220); and
identifying a cropped region of the spatial representation based on the determined plurality of gaze points of the user (Fig. 4A, S44; [0048] discloses the data points are analyzed in order to determine on which region of the viewing area 220 (i.e. a cropped region) or, particularly, the object 210 displayed therein, the observer has focused his/her gaze).


Regarding dependent claim 8, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches wherein determining saliency data comprises:
determining saliency data for the identified cropped region of the spatial representation ([0044] discloses there are known methods for calculating saliencies of the regions of such an object based on the colors and/or intensities of the various regions. The most salient region of a two-dimensional object 210 may be emphasized in the initial rendering of step S40 by choosing an appropriate spatial positioning (e.g., center of the viewing area 220) and magnification level).

Regarding dependent claim 9, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches refraining from determining saliency data for regions of the spatial representation outside the identified cropped region of the spatial representation ([0046] discloses the eye tracking device 110 or the computing device 120 may include some functionality to filter out the unusable or insignificant data points).

Regarding dependent claim 10, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches wherein obtaining depth data comprises:
obtaining depth data for the identified cropped region of the spatial representation ([0048] discloses the data points are analyzed in order to determine on which region of the viewing area 220 or, particularly, the object 210 displayed therein, the observer has focused his/her gaze. Such information can be used to determine which part of the displayed object 210 is receiving most of the observer's attention; [0084]-[0085] discloses calculating the x, y, z coordinates of the data points of the focused regions).

Regarding dependent claim 11, Thorn teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Thorn does not explicitly disclose
determining at least a second gaze convergence distance of the user,
wherein the first depth region of the spatial representation is identified corresponding to obtained depth data within a range based on said determined gaze convergence distance and the determined at least second gaze convergence distance of the user.
However, in the same field of endeavor, Yuan teaches
determining at least a second gaze convergence distance of the user,
discloses determining an eye-attention range on the viewing area 220 based on the mapping of data points, analyzing a series of data points which were sampled over a predetermined period of time (e.g., two seconds). Based on this analysis, the eye-attention range may be determined as the range of the viewing area 220 to which a predetermined concentration of the data points were mapped. This predetermined concentration may be defined as a certain percentage of the usable data points sampled by the eye tracking device 110 during the period of time, or simply as a particular number of data points).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining a  particular surface region of the object being looked-at by the observer by obtaining data points of the tracked eye gaze from the eye tracking device as suggested in Yuan into Thorn’s system because both of these systems are addressing tracking a user’s eye movements to determine the user’s gaze. This modification would have been motivated by the desire to identify the region of interest to modify the view of the object in the displayed image in order to provide a better viewing experience (Yuan, [0003]).

Regarding dependent claim 12, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches
discloses the eye tracking device 110 may track the eye movements according to a predetermined sampling rate, in order to record a data point for each sampling interval.);
on condition that the determined new gaze point is within the identified cropped region, identifying a new cropped region being the same as the identified cropped region (Fig. 4A, S44; [0048] discloses the data points are analyzed in order to determine on which region of the viewing area 220 (i.e. a cropped region) or, particularly, the object 210 displayed therein, the observer has focused his/her gaze); or
on condition that the determined new gaze point is outside the identified cropped region, identifying a new cropped region including the determined new gaze point and being different from the identified cropped region.

Regarding dependent claim 13, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches
wherein consecutive gaze points of the user are determined in consecutive time intervals ([0052] discloses steps S42-S46 of FIG. 4A may be repeated in cycles of a predetermined period of time (or a predetermined number of sampling intervals). In other words, during each cycle (e.g., every two seconds)), respectively, further comprising, for each time interval:
determining if the user is fixating or saccading;
on condition the user is fixating, determining a refined gaze point; and
discloses the eye tracking device 110 might not always be able to obtain a usable data point during each sampling interval. For example, the observer's eyes 200 may either be blinking or looking away from the viewing area 220 during certain sampling intervals. According to an example embodiment, either the eye tracking device 110 or the computing device 120 may include some functionality to filter out the unusable or insignificant data points).

Regarding dependent claim 14, the combination of Thorn and Yuan teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Yuan further teaches
wherein consecutive gaze points of the user are determined in consecutive time intervals, respectively, further comprising, for each time interval:
determining if the user is in smooth pursuit; and
on condition the user is in smooth pursuit, identifying consecutive cropped regions including the consecutive gaze points, respectively, such that the identified consecutive cropped regions follow the smooth pursuit ([0052] discloses steps S42-S46 of FIG. 4A may be repeated in cycles of a predetermined period of time (or a predetermined number of sampling intervals). In other words, during each cycle (e.g., every two seconds), a new set of data points are analyzed in order to determine whether, and what type of, modification should be made to the displayed image; [0053] discloses the data points of the tracked eye gaze may be analyzed according to a "moving window" spanning a predetermined period of time).

Regarding independent claim 19, Thorn teaches all the limitations as set forth in the rejection of claim 18 that is incorporated. Thorn does not explicitly disclose a carrier comprising a computer program, wherein the carrier is one of an electronic signal, optical signal, radio signal, and a computer readable storage medium.
However, in the same field of endeavor, Yuan teaches a carrier comprising a computer program, wherein the carrier is one of an electronic signal, optical signal, radio signal, and a computer readable storage medium (Fig. 3A, 350; [0034]-[0035] discloses Example computer storage media can include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disclosing of system memory, removable storage and non-removable storage are all examples of computer storage media as suggested in Yuan into Thorn’s system because both of these systems are addressing tracking a user’s eye movements to determine the user’s gaze. 
Those skilled in the art will recognize that it is common within the art to describe a carrier comprising a computer program is a computer readable storage medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
NGUYEN et al. (US 20160005176 A1) teaches eye gaze estimation with regard to a sequence of images watched by a viewer.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143